DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua Pritchett on June 9, 2021.

The application has been amended as follows: 

	In Claim 1: 
	Lines 23-25: change “and a condition that a temperature of the heat exchanging liquid flowing out of the engine passage is equal to or lower than a permitted upper limit temperature, is satisfied;” to --and a condition that a temperature of the heat exchanging liquid flowing out of the engine passage is equal to or lower than a permitted upper limit temperature, is satisfied; wherein the first condition further includes a condition that the temperature of the heat exchanging liquid flowing out of the 
	In Claim 11: 
	cancel claim 11
	In Claim 20: 
	Lines 26-28: change “a determination that a temperature of the heat exchanging liquid flowing out of the engine passage is equal to or lower than a predetermined temperature; and” to --a determination that a temperature of the heat exchanging liquid flowing out of the engine passage is equal to or higher than a minimally-requested temperature which is lower than a predetermined temperature; and-- 
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1, 2 and 20 is the inclusion of a condition to stop activating the heat pump includes generation of a warming of the battery request and the temperature of the heat exchanging liquid flowing out of the engine passage is equal to or higher than a minimally-requested temperature which is lower than a predetermined, permitted temperature. The prior art of record does not disclose a vehicle or temperature control apparatus that stops activation of a heat pump for cooling a heat exchanging liquid flowing through a vehicle battery under the dual conditions that a warming of the battery is requested and the temperature of the heat exchanging liquid is within a range between a minimally-requested temperature and an upper limit permitted temperature. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747